Hines, J.,
dissenting. It seems to me that the ruling in Wise v. Wise, 157 Ga. 814 (3) (supra), is in conflict with the rule laid down in the second headnote in this case. The decision in Wise v. Wise was by a full bench, and is controlling. There does not seem to me to be any conflict between the ruling in Wise v. Wise and the principle announced in the first headnote in Luke v. Luke, 159 Ga. 551 (supra). In the latter case a supplemental petition for additional attorney’s fees was heard pendente lite, in pursuance of a previous order of the court expressly reserving the right to grant additional attorney’s fees; and hfter hearing evidence upon such supplemental petition the judge, with consent of counsel, reserved his judgment until a later date. Besides, the judgment allowing additional attorney’s fees was rendered upon the same day as the decree based upon the verdict awarding permanent alimony. So there is no conflict between the ruling in Wise v. Wise and that in Luke v. Luke. As the ruling in Wise v. Wise seems to me to be in direct conflict with the above ruling in this case, I feel constrained to dissent. I am authorized by Justice Atkinson to say that he concurs in this dissent.